Notice of Pre-AIA  or AIA  Status
Notice of Allowability
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to IDS filed on 05/03/2021.
Claims 1-2, 5-6, 9-11, 13-14 and 16-20 are subject to examination. The amendment and applicant’s remarks have been fully considered and entered by the examiner.

Information Disclosure Statement
2.	The information disclosure statements (IDS) filed on 05/03/2021 is in compliance with the provision of 37 VFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
3.	Claims 1-2, 5, 6, 9, 10-11, 13-14, 16, 17-18, and 19-20 respectively, are renumbered as claims 1-2, 3, 5, 6, 9-10, 11-12, 4, 7-8, and 13-14  respectively, are allowable.

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:
The independent claims 1-2, 5-6, 9-11, 13-14, 16-20 have been amended to include subject matter from dependent claims 3-4, 7-8, 12, 15.
The prior arts of record, individually or in combination, do not teach in entirety the independent claims as amended when read in light of the specification. The prior art of records fails to disclose, suggest or teach:
“generating, in the hypervisor node, a plurality of backend virtual machine servers and a virtual switch configured to respond to the plurality of backend virtual machine servers, the virtual switch comprising a loopback interface; 
receiving, from a load balancing node via a virtual network, a first request packet comprising a second request packet of a client received at the load balancing node through a router, the load balancing node being a separate physical node from the hypervisor node and comprising an L4 direct server return (DSR) load balancer; 
extracting, via the virtual switch, the second request packet from the first request packet; 
transmitting, via the virtual switch, the second request packet to a first backend virtual machine server of the hypervisor node selected by the L4 DSR load balancer among the plurality of backend virtual machine servers in the hypervisor node and a copy of the second request packet to a second backend virtual machine server of the hypervisor node among the plurality of virtual machine servers in the hypervisor node, the second backend virtual machine 
generating a response packet by processing the second request packet through the first 2Application No.: 15/685,685 Reply dated February 15, 2021 Response to Office Action of October 15, 2020 backend virtual machine server, the second request packet comprising an address of the client; 
transmitting, according to the loopback interface, the generated response packet to the router of a real network based on the address of the client; and 
analyzing application level data of the copy of the second request packet via the second backend virtual machine server to determine whether the second request packet is associated with an attack,
wherein information to generate the first request packet for transmitting the first request packet through the virtual network via a tunnel is overlaid to the second request packet by a virtual switch corresponding to the L4 DSR load balancer, and the second request packet to which the information is overlaid is transmitted to the hypervisor node, 
wherein the tunnel is formed between the virtual switch corresponding to the L4 DSR load balancer and the virtual switch in the hypervisor node, and 
wherein the tunnel is a tunnel applying a virtual networking protocol, the virtual networking protocol being one of virtual extensible local area network (VxLAN), virtual LAN (VLAN), generic route encapsulation (GRE), and 802.11br.”


The dependent claims that depend upon of the above-mentioned allowable independent claims are therefore allowed by virtue of their dependencies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJANA KHAKURAL whose telephone number is (571)272-3704.  The examiner can normally be reached on M-F: 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUJANA KHAKURAL/Examiner, Art Unit 2453                                                                                                                                                                                              
/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453